Citation Nr: 1039755	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-19 223	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut

THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for asthma. 

3.  Entitlement to a rating in excess of 30 percent for a hiatal 
hernia with irritable bowel syndrome (IBS).  

4.  Entitlement to a rating in excess of 10 percent for a right 
knee disorder, to include residuals of an arthroscopy (formerly 
characterized as right knee chondromalacia). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from May 1996 to October 1998.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2006 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which 
denied service connection for sleep apnea and for asthma and 
denied a rating in excess of 30 percent for a hiatal hernia with 
IBS and a rating in excess of 10 percent for a right knee 
disorder, to include residuals of an arthroscopy (formerly 
characterized as right knee chondromalacia).  

Historically, a May 1999 rating decision granted service 
connection for chrondromalacia of the right knee and assigned an 
initial 10 percent rating.  Service connection for 
gastroesophageal reflux disease (GERD) was denied.  The Veteran 
did not appeal that decision.

An April 2000 rating decision granted service connection for a 
hiatal hernia (claimed as GERD) and assigned an initial 
noncompensable disability rating.  That rating was increased to 
10 percent by an October 2003 rating decision, which also 
confirmed and continued the 10 percent rating for the right knee 
disorder.  The Veteran appealed these actions by filing a January 
2004 Notice of Disagreement (NOD).  An October 2004 Statement of 
the Case (SOC) was issued and an October 2004 rating decision 
granting a 30 percent disability rating for the service-connected 
gastrointestinal (GI) disorder, which was recharacterized as a 
hiatal hernia with IBS.  Later that month the Veteran withdrew 
his appeal. 

The Veteran initiated an appeal from the September 2006 rating 
decision by filing an NOD later that month.  After an SOC was 
issued in May 2007, the appeal was perfected by filing VA Form 9 
later that month in which the Veteran requested a local RO 
hearing.  That hearing was conducted in July 2007 and addressed 
all four issues now on appeal.  Later, in January 2008, the RO 
issued a Supplemental SOC (SSOC) addressing all four issues 
denied by the September 2006 rating decision.  

During this appeal, a November 2007 rating decision denied 
service connection for a psychiatric disorder and the Veteran 
initiated an appeal by filing an NOD in February 2008.  After an 
SOC was issued in October 2008, addressing only that issue, the 
Veteran filed two VA Form 9s in October 2008 and in each he 
requested the opportunity to testify at a Board videoconference.  
However, subsequently, a December 2008 rating decision granted 
service connection for "specific phobia, situational type, 
anxiety disorder" and assigned an initial 10 percent disability 
rating, which satisfied the appeal concerning the psychiatric 
disorder.  As there is no jurisdiction conferring NOD as to the 
downstream elements of the effective date or compensation level 
assigned for the now service-connected psychiatric disorder, the 
matter is no longer before the Board.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).  

In the first VA Form 9 in October 2008 the Veteran made reference 
not only to his then claimed psychiatric disorder but also stated 
that he was having to take medication for this service-connected 
GI disorder and complained of nausea and diarrhea.  In an 
attachment to the VA Form 9 he requested a videoconference before 
the Board.  In the second VA Form 9, later in October 2008, he 
made a handwritten request for a Board videoconference.  In both 
VA Form 9s, he indicated that he wanted to appeal all issues 
listed on the SOC and any Supplement SOC that the RO had sent 
him.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

As the SSOC in January 2008 addressed all four issues denied by 
the September 2006 rating decision and was issued prior to the 
Veteran's having filed his VA Form 9s in January 2008 as to the 
claim for service connection for a psychiatric disorder, these VA 
Form 9s are deemed to be a request for a Board videoconference as 
to the four issues remaining on appeal.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference 
hearing before a Veterans Law Judge, Board 
of Veterans' Appeals.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


